ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Watts W ebcor Obayashi, a Joint Venture       )       ASBCA No. 59262
                                              )
Under Contract No. N62742-10-C-1304           )

APPEARANCES FOR THE APPELLANT:                        David A. Blake, Esq.
                                                      Caroline A. Keller, Esq.
                                                       Seyfarth Shaw, LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Ronald J. Borro, Esq.
                                                       Navy Chief Trial Attorney
                                                      Stephanie Cates-Harman, Esq.
                                                       Assistant Director

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 14 April 2016



                                                  ,, MARK N. STEMPLER
                                                     Administrative Judge
                                                     Acting Chairman
                                                     Armed Services Board
                                                     of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59262, Appeal of Watts Webcor
Obayashi, a Joint Venture, rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals